Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Homeland Resources Ltd. (the “Company”) on Form 10-K for the year ending July 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Armando Garcia, President, Secretary and Treasurer (Principal Executive and Financial Officer) of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:November 13, 2009 By: /s/ Armando Garcia Armando Garcia President, Secretary and Treasurer (Principal Executive and Financial Officer)
